DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 4/1/2022. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-10, 13-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., US 8481197, in view of Kainthla et al., US 5952124, and in further view of Zuraw, US 2007/0264572.
Regarding claim 1, Sato et al., teaches a bipolar battery, a first anode and a first cathode on opposite faces of a current collector (abstract; Fig. 2A bipolar electrode;  ref 11 current collector; ref 12 positive electrode layer; ref 13 negative electrode layer).
Sato teaches a plurality of electrochemical cells (unit cells 15) (col. 3, lines 47-57).
Sato et al., does not teach the other claim limitations of independent claim 1.
Regarding claim 1, Kainthla et al., teaches a bipolar cell (col. 5, lines 25-29), the bipolar cell comprising: a housing (col. 4, lines 17-24); an electrolyte disposed in the housing (col. 4, lines 17-24); an electrode disposed in the housing (col. 5, lines 18-29), wherein the electrode comprises: a first anode material (abstract); and a first cathode material (abstract), wherein the first cathode material and the first anode material are disposed on opposite faces of a current collector (col. 4, lines 15-24); an anode disposed in the housing (col. 4, lines 15-24), wherein the anode comprises a second anode material comprising: a zinc compound (col. 6, lines 23-43), a zinc oxide compound (col. 7, lines 19-25), and a binder (col. 6, lines 11-22); a cathode disposed in the housing, wherein the cathode comprises a second cathode material comprising: a manganese oxide (col. 6, lines 23-33), a conductive carbon (col. 6, lines 23-43), and a copper compound (Example 1; col. 9, lines 50-64), wherein the first cathode material of the electrode faces the second anode material (abstract), and wherein the first anode material of the  electrode faces the second cathode material (abstract); a first microporous separator (col. 6, lines 44-52) disposed between the first cathode material and the second anode material (col. 6, lines 44-52); and a second microporous separator disposed between the first anode material and the second cathode material (col. 6, lines 44-52; col. 6, lines 66-67 and col., 7, lines 1-3).
Kainthla et al., does not teach bipolar battery comprising a bipolar electrode comprising a first anode and a first cathode; and a second cathode comprising a copper compound. 
However, regarding the bipolar electrode, Kainthla teaches the battery can be a bipolar cell (col. 5, lines 23-25).
Zuraw discloses a battery comprising a housing, an anode and a cathode, and a separator between the anode and cathode, wherein the anode includes particles comprising an alloy comprising zinc, indium and bismuth, and cathode includes manganese oxide and copper oxide, and cathode includes conductive aid, such as carbon particles (0059-0061; 0065; claim 1 and claim 19 of Zuraw).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Zuraw into the teachings of Sato et al., modified by Kainthla et al., because Zuraw provides the cathode material (copper oxide), which is a well-known cathode active material.
Regarding claim 2, Sato and Kainthla et al., do not teach the second anode material comprises bismuth and indium. 
Regarding claim 2, Zuraw, teaches the second anode material comprises bismuth (0006-0012) and indium (0006-0012).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Zuraw into the teachings of Sato et al., modified by Kainthla et al., because Zuraw teaches the advantages of bismuth and indium: “it is believed that bismuth can reduce the amount of gassing that can occur during partial discharge of a battery such as battery 10.” (0031; 0056).Regarding claim 3, Kainthla et al., teaches the second cathode material comprises a manganese oxide compound selected from the group consisting of birnessite-phase manganese dioxide (.delta.-MnO.sub.2) and electrolytic manganese dioxide (EMD) (col. 6, lines 23-33).Regarding claim 4, Kainthla et al., teaches the second cathode material comprises a bismuth compound selected from the group consisting of elemental bismuth and a bismuth salt (claim 21) (col. 6, lines 23-33).Regarding claim 5, Kainthla et al., teaches the copper compound in the second cathode material comprises: a copper compound selected from the group consisting of elemental copper and a copper salt (Example 1; col. 9, lines 50-64).Regarding claim 6, Kainthla et al., teaches a first cell is formed by the first cathode material and the second anode material (abstract).
Kainthla et al., does not teach bipolar battery having first and second electrochemical cells. 
Sato et al., teaches bipolar battery having first and second electrochemical cells (abstract; Fig. 2A bipolar electrode;  ref 11 current collector; ref 12 positive electrode layer; ref 13 negative electrode layer). Sato teaches a plurality of electrochemical cells (unit cells 15) (col. 3, lines 47-57).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Kainthla into the teachings of Sato because Sato teaches a bipolar battery that is “capable of preventing an internal short circuit in each unit cell thereof.” (col. 1, lines 59-61).
Regarding claim 7, Sato et al., teaches the first cell is electrically coupled in series with the second cell (col. 14, lines 7-17; claim 21).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Kainthla into the teachings of Sato because Sato teaches a bipolar battery, wherein bipolar secondary batteries are connected to each other in at least one of series or parallel (claim 21 of Sato et al.).Regarding claim 8, Kainthla et al., teaches the second cathode material further comprises an electroplated conductive metal additive selected from the group consisting of nickel (col. 6, lines 30-43), cobalt (col. 6, lines 30-43), nickel-cobalt (col. 6, lines 30-43), and combinations thereof. Regarding claim 9, Kainthla et al., teaches the electroplated conductive metal additive is present in the second cathode material at a concentration that is greater than 0 wt. % and less than or equal to 20 wt % (col. 6, lines 33-43). Regarding claim 10, Kainthla et al., teaches the conductive carbon is selected from the group consisting of graphite (col. 6, lines 33-43). Regarding claim 13, Kainthla et al., teaches the copper compound is a copper support (col. 5, lines 46-51). Regarding claim 14, Kainthla et al., teaches at least one of the first microporous separator (col. 6, lines 44-52) or the second microporous separator comprises a polymer selected from the group consisting of a cellulose film (col. 6, lines 10-18), a or combinations thereof. Regarding claim 15, Kainthla et al., teaches the second cathode material and the second anode material further comprises a polytetrafluoroethylene binder (col. 6, lines 11-22). Regarding claim 16, Kainthla et al., teaches the second cathode material and the second anode material further comprises a cellulose-based hydrogel binder (col. 6, lines 11-22 and 42-43).  Regarding claim 17, Kainthla et al., teaches the second cathode material and the second anode material further comprises a binder (col. 6, lines 11-22), and wherein the binder is selected from the group consisting of methyl cellulose (MC), carboxymethyl cellulose (CMC) (col. 6, lines 42-43). Regarding claim 19, Kainthla et al., teaches the bipolar battery is in prismatic form (col. 6, lines 10-20) (Fig. 1) (col. 5, lines 17-29), cylindrical form (col. 6, lines 10-20), within the housing.
Regarding claim 20, Kainthla et al., teaches the current collector is at least one of copper, a copper alloy, or a copper plated metal (col. 5, lines 46-51).

3.	Claims 11, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al., US 8481197,  in view of Kainthla et al., US 5952124, in further view of Zuraw, US 2007/0264572.
Sato et al., teaches a bipolar battery as described above.
Sato et al., and Kainthla et al., do not teach the claim limitations of independent claims 11, 12, 18.
Regarding claim 11, Zuraw teaches the second cathode material consists essentially of greater than 0 wt. % and less than or equal to 50 wt. % of the conductive carbon (3%-9%) (0065); between 1-20 wt. % of a bismuth compound (0006-0012); between 1-70 wt. % of the copper compound (0061); greater than or equal to 0 wt. % and less than or equal to 10 wt. % of a binder (0059; 0068-0069); and the balance being the manganese oxide compound (0060). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Zuraw into the teachings of Sato et al., modified by Kainthla et al., because Zuraw teaches: 
“[0019] Embodiments can include one or more of the following advantages. 
 [0020] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can be a relatively safe and/or reliable power source.  For example, the 
battery can exhibit a relatively low amount of gassing and/or can be relatively 
unlikely to leak one or more of its contents (e.g., its electrolyte).  In 
certain embodiments, the alloy can be relatively unlikely to have an adverse 
effect on the environment. 
 [0021] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can exhibit relatively good electrochemical performance (e.g., discharge 
performance).  In certain embodiments, a battery that includes the alloy can 
exhibit both relatively good electrochemical performance and relatively low 
gassing.”
Regarding claim 12, Zuraw teaches the second anode material consists essentially of greater than 0 and less than or equal to 30% zinc oxide (0072), greater than 0 and less than or equal to 10% binder (0069) and the balance being the zinc compound (0031; 0033) with trace amounts of bismuth and indium (0006-0012; 0031; 0033).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Zuraw into the teachings of Sato et al., modified by Kainthla et al., because Zuraw teaches: 
“[0019] Embodiments can include one or more of the following advantages. 
 [0020] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can be a relatively safe and/or reliable power source.  For example, the 
battery can exhibit a relatively low amount of gassing and/or can be relatively 
unlikely to leak one or more of its contents (e.g., its electrolyte).  In 
certain embodiments, the alloy can be relatively unlikely to have an adverse 
effect on the environment. 
 [0021] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can exhibit relatively good electrochemical performance (e.g., discharge 
performance).  In certain embodiments, a battery that includes the alloy can 
exhibit both relatively good electrochemical performance and relatively low 
gassing.”
Regarding claim 18, Zuraw teaches the binder is crosslinked with a copolymer selected from the group consisting of polyvinyl alcohol (0076), polyvinylidene fluoride (0069).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Zuraw into the teachings of Sato et al., modified by Kainthla et al., because Zuraw teaches:
“[0020] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can be a relatively safe and/or reliable power source.  For example, the 
battery can exhibit a relatively low amount of gassing and/or can be relatively 
unlikely to leak one or more of its contents (e.g., its electrolyte).  In 
certain embodiments, the alloy can be relatively unlikely to have an adverse 
effect on the environment. 
[0021] In some embodiments, a battery that includes the alloy (e.g., in an 
anode) can exhibit relatively good electrochemical performance (e.g., discharge 
performance).  In certain embodiments, a battery that includes the alloy can 
exhibit both relatively good electrochemical performance and relatively low 
gassing.” 

Response to Arguments
4.	Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. Applicant argues that “Kainthla and Zuraw fail to teach or suggest all of the elements of claim 1. Specifically, Kainthla and Zuraw fail to teach or suggest, “a first anode material; and a first cathode material, wherein the first cathode material and the first anode material are disposed on opposite faces of a current collector.”
However, a new reference, Sato et al., US 8481197, teaches the above described structure.
Applicant argues that “the cell fails to disclose a bipolar electrode.” 
However, a new reference, Sato et al., US 8481197, teaches the above described structure.
Applicant argues that “duplication would not establish all the elements of the claimed invention as the modification. 
However,  a new reference, Sato et al., US 8481197, teaches the above described structure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727